Citation Nr: 1700030	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a vascular disability of the bilateral lower extremities, to include peripheral vascular disease.

2. Entitlement to service connection for residuals of a cold injury to the bilateral hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1976 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Veteran requested that he be afforded a Videoconference hearing before a Veterans Law Judge (VLJ). To date, the Veteran has not been offered such a hearing, and the case must be remanded so that one can be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge (VLJ) at the earliest possible convenience. Afford him the appropriate notice as to the date, time, and location of the hearing, and inform him that unless good cause is demonstrated, his failure to appear at the scheduled hearing will be evidence that his desire to have a hearing is withdrawn.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




